HERRICK, J.
This is an appeal from an order of the county judge of Franklin county removing Richard Donovan from the office of justice of the peace. The proceeding before the county judge for the removal of said Donovan from office was founded upon section 35, pt. 1, c. 5, tit. 4, art. 4, Rev. St. (Birdseye’s St. 1770, '§§ 283, 284). These provisions of the Revised Statutes were repealed by chapter 569 of the Laws of 1890. See section 243, Schedule of Laws Repealed. Section 18 of article 6 of the constitution provides that justices of the peace may be removed from office by such courts as may be prescribed by law, and the legislature by law prescribed the general term of the supreme court as the court to be vested with such power (see section 132 of the Code of Criminal Procedure), and it is the only court that the legislature has vested with such power. The county judge had, therefore, no jurisdiction over the proceedings to remove said Donovan from the office of justice of the peace, and the order appealed from should therefore be reversed, with the costs, printing, and other disbursements of this appeal, and of the proceedings before the county judge. All concur.